Citation Nr: 0410308	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for spondylosis of the 
lumbosacral spine.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to a compensable initial rating for residuals of a 
right fibula fracture.  

4.  Entitlement to a compensable initial rating for postoperative 
residuals of varicose veins.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to December 
1949, and from October 1950 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of a Regional Office of 
the Department of Veterans Affairs, which denied service 
connection for spondylosis of the lumbosacral spine and a right 
hip disability.  Service connection was granted for residuals of a 
right fibula fracture and postoperative residuals of varicose 
veins; noncompensable initial ratings were assigned for these 
disabilities.  In February 2002, the veteran filed a Notice of 
Disagreement regarding these determinations, and he was sent a 
January 2003 Statement of the Case by the RO.  He then filed a 
February 2003 VA Form 9, perfecting his appeal of these issues.  
The veteran testified during a personal hearing at the RO in 
August 2001.  In July 2003, the veteran testified before the 
undersigned member of the Board.  At his hearing, the veteran 
raised the issue of entitlement to an earlier effective date for 
the grant of service connection for varicose veins; the RO is 
requested to take appropriate action on this pending claim.  

The issue of entitlement to service connection for a low back 
disability, and for increased ratings for a right fibula fracture 
and varicose veins will be the subject of this decision by the 
Board.  The issue of entitlement to service connection for a right 
hip disability will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will notify 
the veteran if further action is required on the veteran's part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the duty to notify 
has been satisfied.  

2.  Competent medical evidence has been presented establishing a 
current diagnosis of lumbosacral spondylosis resulting from the 
veteran's active duty service as an ammunition supply specialist.  

3.  Competent medical evidence has been presented that the 
veteran's right fibula fracture is well-healed and results in no 
current impairment.  

4.  Competent medical evidence has been presented that the 
veteran's varicose veins surgery of the right leg results in 
aching and fatigue of the leg, which is relieved by use of 
compression hosiery.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
spondylosis of the lumbosacral spine have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  The criteria for the award of a compensable initial rating for 
residuals of a right fibula fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.31, 4.71a, Diagnostic Code 5262 (2003).  

3.  The criteria for the award of a 10 percent initial rating for 
residuals of varicose veins surgery of the right leg have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.104, Diagnostic Code 7120 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-grounded 
claim.  The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the claims 
on appeal in light of the above-noted change in the law, and the 
requirements of the new law and regulations have been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
By virtue of the January 2003 Statement of the Case, the various 
Supplemental Statements of the Case, and June 2001 RO letter to 
the veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Baltimore, MD, and these 
records were obtained.  Private medical records have also been 
obtained from P.L.S., M.D., J.D.W., M.D., and Harford Memorial 
Hospital.    The veteran has not otherwise identified any 
additional evidence not already associated with the claims folder 
that is obtainable.  Finally, he has been afforded recent VA 
medical examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), in which the Circuit Court held that VA 
cannot deny a claim without giving the claimant one year to submit 
the requested evidence or information.  Subsequently, the Veterans 
Benefits Act of 2003 was signed into law in December 2003.  This 
law authorizes the VA to make a decision on a claim before the 
expiration of the period during which the veteran may submit any 
additional evidence necessary to substantiate his claim.  This 
change was made effective from November 9, 2000.  Veterans 
Benefits Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 
16, 2003).  In the present case, the appellant was first sent a 
letter in June 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year since 
this letter was issued to submit additional evidence, and he in 
fact has done so; therefore, there is no indication that further 
delaying adjudication of the appellant's appeal would serve his 
interests.  

Lastly, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi [17 Vet. 
App. 412 (2004)], in which the Court held that 38 U.S.C.A. § 
5103(a) requires the VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  In the 
present case, the RO initially considered the claims on appeal in 
January 2002, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to that 
initial decision and the passage of the VCAA, the RO provided 
notice to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was reconsidered on 
several occasions, most recently in January 2003, in light of the 
additional development performed subsequent to January 2002.  
Therefore, the Board finds no evidence of prejudicial error in the 
present case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 38 
U.S.C.A. § 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Spondylosis of the lumbosacral spine

The veteran seeks service connection for a disability of the 
lumbosacral spine.  He has claimed service connection based both 
on a low back injury during military service and secondary to his 
service-connected fracture of the right fibula.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).  Service connection may be awarded for any disability 
which is due to or the result of a service-connected disability.  
38 C.F.R. § 3.310 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes that the veteran's service 
medical records are unavailable, and are presumed destroyed by a 
1973 fire at the National Personnel Records Center in St. Louis, 
Missouri.  In cases where the veteran's service medical records 
are, through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of his claim.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (where the veteran's service medical 
records have been destroyed or lost, there is a duty to advise the 
veteran to obtain other forms of evidence).  In the present case, 
additional limited medical records have been obtained from the 
service department.  These records verify that the veteran was 
hospitalized in July and August 1954 for treatment of an unknown 
disability.  

The veteran has alleged that he injured his low back while working 
as an ammunition handler during military service.  According to 
testimony given at his July 2003 personal hearing, he and other 
members of his company had to handle artillery shells weighing up 
to 95 pounds.  He performed this duty for approximately two years.  
The veteran's DD-214 confirms his service with the 443rd Ordinance 
Ammunition Company.  During this time, he was trained as an 
ammunition supply specialist and a field radio repairman.  

The veteran has further stated that subsequent to service, he 
experienced recurrent low back pain.  A May 2001 written statement 
was received from M.L.L., the veteran's wife from 1958-61.  She 
stated that the veteran had almost constant low back pain for 
which he sought medical treatment.  He was seen by a local private 
doctor who was only able to alleviate the veteran's pain, but was 
unable to resolve the underlying disability.  

Private medical records indicate the veteran was seen by P.L.S., 
M.D., beginning in 1977 for low back pain.  He was seen thereafter 
on an occasional basis for recurrent low back pain.  A 1979 X-ray 
revealed findings compatible with a herniated disc of the 
lumbosacral spine.  According to an August 2001 examination 
report, the veteran was most recently diagnosed with spinal 
stenosis and bilateral neuroforaminal narrowing of the lumbosacral 
spine, verified by MRI examination.  The doctor noted the 
veteran's history of military service as an ammunition handler, 
and his claimed low back injury during such service.  Based on 
this history, the doctor stated "the [veteran's] severe lumbar 
spondylosis is most likely related to the traumatic spine injury 
he sustained while in the Army and it has contributed 
significantly to the patient's current state."  In a subsequent 
November 2001 written opinion, the doctor offered essentially the 
same medical opinion statement.  

VA outpatient treatment records have also been obtained, and they 
confirm the veteran's current complaints of low back pain.  The 
earliest VA treatment record regarding low back pain dates to 
1981, but does not give a date of onset of this disability.  An 
October 1999 VA X-ray confirmed a current diagnosis of spondylosis 
of the lumbosacral spine.  

After reviewing the totality of the evidence, the Board finds that 
the award of service connection for spondylosis of the lumbosacral 
spine is warranted.  Unfortunately, the veteran's service medical 
records are unavailable and presumed destroyed; nevertheless, the 
veteran's report of low back pain during service may be accepted 
on its face by the Board, as it falls within the spectrum of 
readily observable features or symptoms of injury or illness.  See 
Layno v. Brown, 6 Vet. App. 465, 496 (1994).  The Board also notes 
that his service personnel records confirm service as an 
ammunition handler in an ordinance company.  Next, the veteran has 
supplied both VA and private medical treatment records which 
establish a current diagnosis of spondylosis of the lumbosacral 
spine, confirmed via MRI and X-ray examination.  Finally, the 
veteran has submitted medical opinion statements from Dr. S., a 
competent medical expert, indicating a likely nexus between the 
veteran's heavy labor as an ammunition hauler and his current low 
back disorder.  Therefore, based on all of the above and in light 
of 38 U.S.C.A. § 5107(b), service connection for spondylosis of 
the lumbosacral spine is granted by the Board.  

II. Compensable initial rating - Right fibula fracture

The veteran seeks a compensable initial rating for his service-
connected residuals of a right fibula fracture.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  In order 
to evaluate the level of disability and any changes in condition, 
it is necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings is 
under consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  
In cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there is 
a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. § 4.7 (2003).  

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code 
pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Impairment of the tibia or fibula is rated under Diagnostic Code 
5262.  Malunion of the fibula, with slight knee or ankle 
disability, warrants a 10 percent rating, and with moderate knee 
or ankle disability, a 20 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2003).  In every case where the 
requirements for a compensable rating are not met, a zero percent 
evaluation may be assigned, even if the diagnostic schedule does 
not provide for such a noncompensable evaluation.  38 C.F.R. §  
4.31 (2003).  

For the reasons to be discussed below, a compensable initial 
rating is not warranted for the veteran's residuals of a right 
fibula fracture.  

The veteran's right leg was examined by VA personnel in October 
2001.  He reported pain and fatigue of the right leg, especially 
with use.  He walked with crutches, as he was recovering from a 
recent right hip replacement.  No knee or ankle disability was 
noted at that time.  

A subsequent VA orthopedic examination was performed in August 
2002, and the veteran again reported right leg pain, especially 
with use.  The veteran walked with a cane, secondary to his right 
hip replacement.  On objective examination of the lower right leg, 
the examiner could find no acute displacement or abnormality.  The 
fracture site was described as well-healed and, in the opinion of 
the examiner, "should not cause [the veteran] any trouble."  While 
the examiner noted that the veteran had a leg length discrepancy 
(right longer than left), this was attributed to either the July 
2000 right hip replacement, or a congenital defect.  The examiner 
also reviewed a March 1999 X-ray of the right fibula which 
revealed some thickening of the fibular cortex at the fracture 
site, but was otherwise negative for any current acute fracture or 
dislocation.  The final diagnosis was of a well-healed fibular 
fracture with no physical impairment.  

While the veteran has sought private medical treatment for a low 
back disability and various other medical complaints, these 
records do not reflect any additional treatment of his right 
fibula fracture, or residuals thereof.  This private medical 
treatment records do, however, reflect intermittent complaints of 
right leg pain.  

After reviewing the totality of the record, the Board finds that a 
preponderance of the evidence is against a compensable initial 
rating for the veteran's service-connected residuals of a right 
fibula fracture.  This disability has been described as "well-
healed" and resulting in "no physical impairment" on VA 
examination in 2002, and no private medical evidence has been 
obtained to the contrary.  Additionally, no current right knee or 
ankle disability has been associated with the veteran's right 
fibula fracture nearly 50 years ago.  While the veteran has 
consistently reported right leg pain, this pain will be considered 
below in conjunction with his varicose veins disability claim, as 
he has reported such pain along the entire right leg, not just 
proximate to the right fibula.  The VA may not otherwise evaluate 
the same disability or symptoms under various diagnoses, as this 
practice of "pyramiding" is prohibited by regulation.  See 38 
C.F.R. § 4.14 (2003).  

As is noted above, a zero percent (noncompensable) rating may be 
awarded where the requirements for a compensable rating are not 
met, even if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. §  4.31 (2003).  Because the 
preponderance of the evidence is against a finding of slight knee 
and/or ankle disability, a compensable initial rating for 
residuals of a right fibula fracture is not warranted.  Inasmuch 
as the veteran's noncompensable initial rating assigned by the VA 
reflects the highest degree of impairment shown since the date of 
the grant of service connection for residuals of a right fibula 
fracture, there is no basis for a staged rating in the present 
case.  The evidence of record also does not indicate evaluation of 
the veteran's service connection right fibula disability under 
other diagnostic criteria is warranted at this time.  

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for the veteran's service-connected 
residuals of a right fibula fracture.  As a preponderance of the 
evidence is against the award of a compensable initial rating, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

III. Compensable initial rating - Varicose veins

The veteran seeks a compensable initial rating for his service-
connected residuals of varicose veins of the right leg.  
Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the level of 
disability in all periods since the effective date of the grant of 
service connection must be taken into account.  Fenderson v. West, 
12 Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2003).  

The veteran's varicose veins of the right leg are currently rated 
under Diagnostic Code 7120, for varicose veins.  When such a 
disability results in asymptomatic palpable or visible varicose 
veins, a noncompensable rating is assigned.  Varicose veins 
manifested by intermittent edema of an extremity or aching and 
fatigue in a leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or compression 
hosiery warrant a 10 percent rating.  A 20 percent rating is 
warranted for persistent edema, incompletely relieved by elevation 
of an extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2003).  

For the reasons to be discussed below, an initial rating of 10 
percent and no higher is warranted for the veteran's varicose 
veins of the right leg.  

The veteran underwent VA medical examination in October 2001, at 
which time he reported pain and fatigue of his right leg.  He used 
compression stockings on a regular basis to alleviate these 
symptoms.  On objective examination, the veteran was on crutches 
secondary to recent right hip replacement surgery.  His right leg 
displayed several healed scars consistent with prior varicose 
veins stripping surgery.  No evidence was seen of edema, swelling, 
stasis dermatitis, or localized tenderness.  

The veteran was again examined by VA personnel in August 2002.  He 
again reported pain and fatigue of the right leg.  Objective 
evaluation revealed a few minor "spider ectasia type blemishes" on 
the right leg, with no significant venous insufficiency.  No 
thickening of the skin or pigmentation of any significance was 
observed, and his arterial pulses were of good quality.  The 
examiner also noted that a prior arterial Doppler study was 
relatively normal.  Overall, the veteran had "good results" 
following his in-service varicose veins surgery.  

VA and private outpatient treatment records confirm that the 
veteran has had recurrent complaints of right leg pain and fatigue 
with prolonged use.  A July 2001 private examination report noted 
pain on the right lower extremity, with deep tendon reflexes 1+ 
and symmetrical.  No other symptomatology related to varicose 
veins was noted at that time.  

At his July 2003 personal hearing before a member of the Board, 
the veteran again reported pain and fatigue of the right leg, 
especially with prolonged use.  He takes pain medication and uses 
a compression stocking for his right leg, with some relief.  

After reviewing the totality of the record, the Board finds that 
an initial rating of 10 percent is warranted for the veteran's 
service-connected varicose veins of the right leg.  The October 
2001 and August 2002 VA examinations, as well as the VA and 
private outpatient treatment records and the veteran's own 
personal testimony, reflect pain and fatigue of the right leg 
which is at least partly relieved by use of compression hosiery.  
Therefore, and in light of 38 C.F.R. §§ 4.3 and 4.7, a 10 percent 
initial rating is warranted under Diagnostic Code 7120.  

The preponderance of the evidence, however, is against the award 
of a 20 percent rating for the veteran's varicose veins.  At no 
time of record has an examiner noted persistent edema, as would 
warrant such a rating.  Likewise, the VA examination reports were 
negative for any stasis pigmentation or eczema, and no such 
findings have been reported on private examination.  Therefore, in 
the absence of any required findings, a 20 percent initial rating 
must be denied.  Inasmuch as the veteran's 10 percent evaluation 
assigned by the Board reflects the highest degree of impairment 
shown since the date of the grant of service connection for a 
varicose veins disability, there is no basis for a staged rating 
in the present case.  

The Board is aware that separate disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective demonstration; or 
cause any limitation of function..  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined so 
long as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805 (2003).  In the present case however, the veteran has 
surgical scars along his right leg as a result of his varicose 
veins surgery in service.  The October 2001 VA examination report 
described these scars as healed, with no ulceration or limitation 
of function noted.  Overall, no specific impairment has been 
directly attributed by a medical examiner to the veteran's scars.  
Accordingly, the preponderance of the evidence is against a 
separate disability rating at this time for the scars of the right 
leg. 

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  The evidence discussed herein 
does not show that the service connected disability at issue 
presents such an unusual or exceptional disability picture as to 
render impractical the application of the regular schedular 
standards.  In particular, the veteran's service-connected 
disabilities have themselves required no extended periods of 
hospitalization since the initiation of this appeal, and are not 
shown by the evidence to present marked interference with 
employment in and of themselves.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disabilities are 
unusual, or causes marked interference with work other than as 
contemplated within the schedular provisions discussed herein.  

In conclusion, an initial rating of 10 percent and no higher is 
warranted for the veteran's residuals of varicose veins surgery of 
the right leg.  As a preponderance of the evidence is against the 
award of an increased initial rating in excess of 10 percent, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Entitlement to service connection for spondylosis of the 
lumbosacral spine is granted.  

Entitlement to a compensable initial rating for residuals of a 
right fibula fracture is denied.  

Entitlement to an initial rating of 10 percent for residuals of 
varicose veins surgery of the right leg is granted.  


REMAND

The veteran seeks service connection for a right hip disability, 
claimed as secondary to his service-connected residuals of a right 
leg fracture.  Service connection may be awarded for any 
disability which is due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2003).  Service connection may 
also be awarded for a nonservice-connected disability that is 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  In the present case, the veteran underwent 
right hip replacement surgery at the VA in July 2000, indicating 
medical evidence exists of a current right hip disability.  
However, the medical records of this surgery are not of record, 
and because these are pertinent to the claim before the Board, 
they must be obtained prior to any adjudication by the Board.  The 
VA has both a duty to notify a claimant of evidence necessary to 
complete the claim, and a duty to assist the claimant in obtaining 
such evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Next, the Board notes that on examination in August 2002, a VA 
examiner stated he could not find evidence of that the veteran's 
fracture of the right fibula either caused or aggravated his right 
hip disability.  However, the VA examiner also conceded that 
certain medical evidence was not of record; namely, surgical 
records of the veteran's right hip replacement.  Because this 
medical opinion statement was not based on the entire medical 
record, a second medical opinion statement must be obtained.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  The Board also notes that the 
veteran has been awarded service connection for a low back 
disability within this rating decision.  If such a low back 
disability either results in or aggravates the veteran's right hip 
disability, service connection for a right hip disability may also 
be awarded on that basis.  

Therefore, in light of the above, this claim is remanded for the 
following additional development:  

1.	The RO should contact the veteran and request the names and 
other contact information of any medical care providers, either VA 
or private, who have treated him for his right hip disability 
subsequent to service.  For all VA medical records identified by 
the veteran and not already of record, the RO should obtain those 
records and associate them with the claims folder, especially 
those records related to his right hip replacement surgery.  For 
any private medical records identified and not previously 
obtained, the RO should request the veteran authorize the VA to 
obtain such records on his behalf.  In the alternative, the 
veteran may obtain and submit such records himself.  

2.	The veteran should be scheduled for a VA orthopedic 
examination, performed by a physician, in order to determine the 
nature of any current right hip disability, and whether such a 
disability was either incurred in or aggravated by military 
service.  The claims file should be reviewed by the examiner in 
conjunction with the examination.  In particular, the examiner 
should note the veteran's 2000 right hip replacement surgery, the 
records of which are to be obtained by the RO pursuant to this 
remand, and the February 1999 right hip X-ray (identified with a 
yellow tab labeled "X-ray - hips 2/99").  The examination should 
include any tests considered necessary by the examiner.  After 
examining the veteran and reviewing the claims folder, the 
examiner should address the following questions:
        a)  Does the veteran have any current disability or 
disabilities of the right hip?  
        b)  For any disability of the right hip identified above, 
is it likely, as likely as not, or unlikely that such a disability 
is proximately due to or the result of the veteran's service-
connected right fibula and/or low back disabilities?  (The term 
"at least as likely as not" does not mean within the realm of 
medical possibility, but rather that the weight of medical 
evidence both for and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of causation as it 
is to find against it.)  
        c)  If any right hip disability is not the proximate 
result of the veteran's right fibula or low back disabilities, is 
it likely, as likely as not, or unlikely that either of these 
disabilities result in an increase in the severity of the right 
hip disability, beyond the degree of disability which would exist 
otherwise?  
The medical basis for all opinions expressed should be given, and 
any current diagnoses should be verified with reference to 
clinical findings.  

3.	The RO should review the record and ensure that all 
notification and development actions required by the VCAA are 
fully satisfied, as well as 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the recently enacted Veterans 
Benefits Act of 2003, and any other applicable legal precedent.  
This includes informing the veteran of the time he has in which to 
submit additional evidence.  

4.	Thereafter, the RO should again consider the veteran's claim 
for service connection for a right hip disability in light of any 
additional evidence added to the record.  If the benefit sought on 
appeal remains denied, the appellant and his representative should 
be furnished a Supplemental Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



